Citation Nr: 0305220	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  02-10 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a rating in excess of 20 percent for post-
traumatic epilepsy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1974 to May 1975.  This case comes before the Board 
of Veterans' Appeals (Board) from an April 2001 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fort Harrison, Montana.  The rating decision 
increased the rating assigned to the veteran's service-
connected epilepsy disorder from 10 to 20 percent.  The Board 
observes that the veteran requested a personal hearing as 
part of his notice of disagreement in April 2001.  He later, 
as part of his substantive appeal in August 2002, clarified 
his desire to no longer be afforded a hearing.  


FINDING OF FACT

The veteran's post-traumatic epilepsy disorder is currently 
well-controlled on medication, and not shown to be manifested 
by at least 1 major seizure in the last 6 months or 2 in the 
last year, or averaging at least 5 to 8 minor seizures 
weekly.


CONCLUSION OF LAW

A rating in excess of 20 percent for post-traumatic epilepsy 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.124a, Diagnostic Code 8911 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  However, the Board finds that all 
pertinent mandates of the VCAA and implementing regulations 
are met.

Well-groundness is not an issue.  The veteran was notified 
via RO rating decision in April 2001 and statement of the 
case (SOC) in July 2002 why the rating assigned for his 
service-connected post-traumatic epilepsy disorder was 
increased to 20 percent and why a rating in excess of 20 
percent was not warranted.  A February 2000 letter, which 
advised him of what was needed to establish entitlement to 
the benefits sought, and what the evidence of record showed 
(and, by inference, what type of evidence he would need to 
submit to prevail in his claim), satisfies the notice 
requirements set out by the United States Court of Veterans 
Appeals (Court) in Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO, as part of the SOC, also advised him of the 
applicable provisions of the VCAA, and of his and VA's 
respective responsibilities in the development of claims.  

The veteran has not referenced any evidence outstanding that 
might support his claim or affect its outcome.  He has been 
afforded VA examinations.  There is no indication that the 
evidentiary record is incomplete.  The Board concludes that 
the RO has complied with, or exceeded, the mandates of the 
VCAA and its implementing regulations, and finds that it is 
not prejudicial to the veteran to adjudicate his claim on the 
current record.  See Bernard v. Brown, 4 Vet. App. 384 
(1994).


Laws and Regulations

Disability evaluations are determined by comparing the 
veteran's symptoms with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

According to the applicable Rating Schedule criteria, a 10 
percent disability evaluation for a seizure disorder requires 
a confirmed diagnosis of epilepsy with a history of seizures.  
A 20 percent evaluation requires at least one major seizure 
in the last two years, or at least 2 minor seizures in the 
last 6 months; a 40 percent evaluation requires at least 1 
major seizure in the last 6 months or 2 in the last year, or 
averaging at least 5 to 8 minor seizures weekly; a 60 percent 
evaluation requires on average at least 1 major seizure in 4 
months over the last year or 9-10 minor seizures per week; an 
80 percent evaluation requires on average at least 1 major 
seizure in 3 months over the last year or more than 10 minor 
seizures weekly; a 100 percent evaluation requires on average 
at least 1 major seizure per month over the past year.  38 
C.F.R. Part 4, Code 8911.

38 C.F.R. Part 4, Code 8911, Note (1) defines a major seizure 
as being characterized by the generalized tonic-clonic 
convulsion with unconsciousness.  Note (2) defines a minor 
seizure as a brief interruption in consciousness or conscious 
control associated with staring or rhythmic blinking of the 
eyes or nodding of the head ("pure" petit mal), or sudden 
jerking movements of the arms, trunk or head (myoclonic type) 
or sudden loss of postural control (akinetic type).

When a question arises as to which of two ratings under a 
particular code applies, the higher evaluation is assigned if 
the disability picture more closely approximates the criteria 
for the higher rating; otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  


The determination of whether an increased rating is warranted 
is to be based on review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1, which 
requires that each disability be viewed in relation to its 
history.

Factual Background

A December 1991 VA social/industrial survey shows that both 
the veteran and his wife indicated that the veteran did not 
have a seizure disorder, that he had never had a seizure, and 
that he had never been treated by a physician for such a 
disorder.

A January 1992 private examination report shows that seizure 
disorder, type undermined was diagnosed.

In granting service connection for post-traumatic epilepsy in 
May 1992, the RO noted that the veteran's diagnosis of 
seizure disorder had been confirmed.  The RO, noting that the 
veteran had no recent history of seizure disorder and that he 
was not taking medication for such a disorder, granted a 10 
percent evaluation.  The veteran did not appeal the decision.  

A March 2000 VA progress note indicates that the veteran was 
evaluated for seizure disorders.  The veteran reported having 
seizures in 1975 while on active duty.  He added that he had 
not taken medications for his disorder since 1978.  The 
veteran reported that he had seizures which he described as 
mild about 2 times a week and always while he was sleeping.  
He described symptoms consisting of moaning, tonic/clonic 
activity to incontinence, no biting of the tongue, usually 
lasting 30 to 60 seconds.  He added that he had also had one 
seizure, described as moderate to severe, last week.  The 
veteran indicated that he was still driving a car.  The 
examiner noted the veteran's well documented history of a 
seizure disorder and that he was not taking any medication 
for his "questional" [sic] history of "HS" [bedtime] 
seizures.  


An April 2000 VA progress note reveals that the veteran's 
wife indicated that the veteran had convulsions in his sleep, 
lasting about 30 seconds to one minute.  She added this 
happened 2 to 3 times a week.  Another April 2000 VA progress 
note shows an assessment of rule out seizure disorder.  In 
addition, a VA progress note dated later in April 2000 
indicates abnormal EEG [electroencephalogram] findings, and 
includes a diagnosis of seizure disorder, temporal lobe 
epilepsy.

A June 2000 VA progress note described the veteran's seizure 
disorder as stable.

A VA Form 119, Report of Contact, dated in July 2000, 
indicates that the veteran reported that he had been seizure 
free for 20 years.  

An October 2000 VA fee-basis sleep study report includes a 
diagnosis of history of nocturnal seizures.  

A VA Counseling Record - Narrative Report dated in October 
2000 indicates that the evidence of record did not show that 
the veteran was unable to return to work as a commercial 
driver due to his seizure disorder.  

On November 2000 VA fee-basis neurological examination it was 
noted that the veteran carried a diagnosis of post-traumatic 
epilepsy.  He noted that his wife told him that he was having 
convulsions in his sleep, lasting for 30 to 60 seconds.  The 
veteran reported that the occurrence of his seizures were 
infrequent, but that he had one two weeks ago.  The examiner, 
following his examination of the veteran, diagnosed nocturnal 
convulsions.  The examiner indicated that it was not uncommon 
for people with seizure disorders to have them at night.  The 
veteran was advised to continue taking Dilantin for 
treatment/control of his seizures.  

A May 2001 VA medicine outpatient treatment note reveals that 
the veteran indicated that he was on Dilantin and that he was 
no longer having seizures.

A February 2002 VA preventive medicine outpatient treatment 
note reveals that the veteran's seizure disorder was 
controlled by the use of medication.  


Analysis

The Board finds that a rating in excess of 20 percent is not 
warranted.  To warrant the next higher, 40 percent, rating, 
there must be evidence establishing that the veteran has 
either experienced at least 1 major seizure in the last six 
months or 2 in the last year, or averaged at least 5 to 8 
minor seizures per week.  The evidence of record does not 
support such a finding.  While both the veteran and his wife 
have informed medical providers concerning the frequency in 
which the veteran experiences seizures, the medical record 
does not contain findings sufficient to warrant a 40 percent 
rating pursuant to Code 8911.  In fact, the veteran has 
recently reported (May 2001 and February 2002) that he was 
taking medication for treatment of his seizure disorder and 
that he was no longer having seizures.  In addition, the 
medical evidence is devoid of a finding that the veteran has 
suffered a "major seizure" as defined in Note (1) of Code 
8911.  

The statements provided by the veteran and his wife 
describing his symptoms are considered to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements must be viewed in conjunction with 
the objective medical evidence and the pertinent rating 
criteria.  The medical evidence simply does not reflect 
symptoms consistent with those necessary for a rating in 
excess of 20 percent, and a higher rating is not warranted.


ORDER

A rating in excess of 20 percent for post-traumatic epilepsy 
is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

